DETAILED ACTION
This is an Office action based on application number 16/263,525 filed 31 January 2019, which is a continuation of PCT/JP2017/027993 filed 2 August 2017, which claims priority to JP2016-153931 filed 4 August 2016. Claims 3 and 6-16 are pending.
Amendments to the claims, filed 9 March 2022, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation “a water-based polyurethane formed of isocyanate including an aromatic group on a main chain or side chain and polyol” in lines 8-9. It is unclear what is meant by “water-based”. For example, does the polyurethane necessarily comprise water as a component? Is the polyurethane made in aqueous conditions? For the purpose of prosecution, any polyurethane that is formed of an isocyanate including an aromatic group on a main chain or side chain and polyol is considered to meet the requirements of the claim.

Claims 6-10 do not remedy the deficiency of the parent claim and are rejected under the same rationale.

Claim 11 recites the limitation “a water-based polyurethane formed of isocyanate including an aromatic group on a main chain or side chain and polyol” in lines 7-8. It is unclear what is meant by “water-based”. For example, does the polyurethane necessarily comprise water as a component? Is the polyurethane made in aqueous conditions? For the purpose of prosecution, any polyurethane that is formed of an isocyanate including an aromatic group on a main chain or side chain and polyol is considered to meet the requirements of the claim.

Claims 12-16 do not remedy the deficiency of the parent claim and are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (US Patent Application Publication No. US 2013/0183522 A1) (Takada) in view of Imaizumi et al. (US Patent Application Publication No. US 2005/0084686 A1) (Imaizumi), and Shimoguchi et al. (US Patent Application Publication No. US 2014/0329950 A1) (Shimoguchi).

Reference is made to FIG. 1 of Takada, reproduced below:

    PNG
    media_image1.png
    290
    503
    media_image1.png
    Greyscale

Regarding instant claim 3, Takada discloses a support film for tape having barrier properties, and a tape using the same (page 2, paragraph [0002]). Takada discloses tape <1> comprising support <11>, which includes a polyurethane, barrier film <12>, which is formed on one surface of the support, and adhesive layer <20> formed on the barrier layer (FIG. 1; page 2, paragraphs [0031-0032]).
	Takada further discloses that the barrier layer comprises montmorillonite, a layered inorganic compound (page 2, paragraph [0038]). Takada further discloses that the amount of the inorganic compound is in a range of equal to or more than 2 weight percent (wt%) and equal to or less than 22 wt% to obtain a balance between sufficient barrier properties and sufficient barrier properties of the barrier layer (e.g. sufficient response to shape change due to elongation of the barrier layer, and the prevention of crack generation in the barrier layer) (page 2, paragraph [0043]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	However, Imaizumi discloses a gas barrier film exhibiting a superior gas barrier property even under high humidity and an excellent coat property (page 1, paragraph [0008]). Imaizumi further discloses that the gas barrier film is comprised of a polyurethane film obtained by a reaction involving an aromatic polyisocyanate compound and a polyol (Claims 1-2), wherein said aromatic polyisocyanate necessarily includes an aromatic group on a main or side chain.
	Regarding the limitation “a water-based polyurethane”, Imaizumi discloses the polyurethane formed from an isocyanate including an aromatic group and a polyol as required by the claim. Furthermore, Imaizumi discloses that the polyurethane is prepared as an aqueous dispersion (paragraph [0024]).
	Similar to Takada, Imaizumi discloses that the gas barrier film comprises an inorganic layer compound (Claim 1).
	Further, Imaizumi discloses that a gas barrier layer composition comprises a water-soluble organic compound to an extent where the stability of the composition is not impaired so as to improve the coating layer forming property of the gas layer composition; Imaizumi further discloses that the water-soluble organic compound is selected from glycerin (page 5, paragraph [0057]).
	Further, Shimoguchi discloses a resin composition having a good oxygen-barrier property (page 1, paragraph [0001]). Shimoguchi discloses that said composition comprises a plate-like inorganic compound (page 2, paragraph [0020]). Shimoguchi further discloses that the plate-like inorganic compound has an average particle size of 1 µm or more because when the size is too small, gas barrier and adhesive properties are inferior (page 11, paragraph [0123]). It is noted that the average particle size recited by the claims lies within the range recited by Shimoguchi; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. Shimoguchi further discloses that examples of the plate-like inorganic compound are inclusive of montmorillonite, mica, and mica-group clay minerals of a synthetic source (page 11, paragraph [0118]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the composition of Imaizumi to form the barrier layer of Takada. The motivation for doing so would have been that the composition of Imaizumi exhibits superior gas barrier properties under high humidity while also exhibiting excellent coat properties.
	Furthermore, it would have been obvious to include the glycerin of Imaizumi in to the barrier composition of Takada. The motivation for doing so would have been to improve the coating layer forming property or coating properties of the barrier layer.
	Further, it would have been obvious to replace the montmorillonite of Takada with the mica of Shimoguchi. The motivation for doing so would have been to optimize the barrier and physical properties of the barrier layer. The prior art references establishes montmorillonite and mica as functionally equivalent and readily replaceable plate-like inorganic additives for a barrier layer. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	Therefore, it would have been obvious to combine Imaizumi and Shimoguchi with Takada to obtain the invention as specified by the instant claims.

Regarding instant claims 6-7, Takada further discloses the adhesive layer <20> is configured by mixing plasticizer with a base material having an adhesive property (page 3, paragraph [0045]).

Regarding instant claim 8, Takada further discloses that a peel-off member <30> covers the adhesive layer (FIG. 1, page 2, paragraph [0031]), wherein said peel-off member is construed to be the same as the release member recited by the instant claim.

Regarding instant claim 9, Shimoguchi further discloses that the plate-like inorganic compound preferably has a high aspect ratio from the viewpoint of improving barrier performance due to a labyrinth effect of oxygen, wherein the aspect ratio is preferably 3 or more, with specific mention of a manufactured mica having an aspect ratio of about 1000 (paragraphs [0124; 0177]).

Regarding instant claim 10, Shimoguchi further discloses that the plate-like inorganic compound is organized in layers (paragraph [0118]). Further, it would be readily apparent to one of ordinary skill in the art that mica necessarily comprises a plurality of stacked flat structures.

Reference is made to FIG. 1 of Takada, reproduced below:

    PNG
    media_image1.png
    290
    503
    media_image1.png
    Greyscale

Regarding instant claim 11, Takada discloses a support film for tape having barrier properties, and a tape using the same (page 2, paragraph [0002]). Takada discloses tape <1> comprising support <11>, which includes a polyurethane, barrier film <12>, which is formed on one surface of the support, and adhesive layer <20> formed on the barrier layer (FIG. 1; page 2, paragraphs [0031-0032]).
	Takada further discloses that the barrier layer comprises montmorillonite, a layered inorganic compound (page 2, paragraph [0038]). Takada further discloses that the amount of the inorganic compound is in a range of equal to or more than 2 weight percent (wt%) and equal to or less than 22 wt% to obtain a balance between sufficient barrier properties and sufficient barrier properties of the barrier layer (e.g. sufficient response to shape change due to elongation of the barrier layer, and the prevention of crack generation in the barrier layer) (page 2, paragraph [0043]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	However, Imaizumi discloses a gas barrier film exhibiting a superior gas barrier property even under high humidity and an excellent coat property (page 1, paragraph [0008]). Imaizumi further discloses that the gas barrier film is comprised of a polyurethane film obtained by a reaction involving an aromatic polyisocyanate compound and a polyol (Claims 1-2), wherein said aromatic polyisocyanate necessarily includes an aromatic group on a main or side chain.
	Regarding the limitation “a water-based polyurethane”, Imaizumi discloses the polyurethane formed from an isocyanate including an aromatic group and a polyol as required by the claim. Furthermore, Imaizumi discloses that the polyurethane is prepared as an aqueous dispersion (paragraph [0024]).
	Similar to Takada, Imaizumi discloses that the gas barrier film comprises an inorganic layer compound (Claim 1).
	Further, Imaizumi discloses that a gas barrier layer composition comprises a water-soluble organic compound to an extent where the stability of the composition is not impaired so as to improve the coating layer forming property of the gas layer composition; Imaizumi further discloses that the water-soluble organic compound is selected from glycerin (page 5, paragraph [0057]).
	Further, Shimoguchi discloses a resin composition having a good oxygen-barrier property (page 1, paragraph [0001]). Shimoguchi discloses that said composition comprises a plate-like inorganic compound (page 2, paragraph [0020]). Shimoguchi further discloses that the plate-like inorganic compound has an average particle size of 1 µm or more because when the size is too small, gas barrier and adhesive properties are inferior (page 11, paragraph [0123]). It is noted that the average particle size recited by the claims lies within the range recited by Shimoguchi; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. Shimoguchi further discloses that examples of the plate-like inorganic compound are inclusive of montmorillonite, mica, and mica-group clay minerals of a synthetic source (page 11, paragraph [0118]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the composition of Imaizumi to form the barrier layer of Takada. The motivation for doing so would have been that the composition of Imaizumi exhibits superior gas barrier properties under high humidity while also exhibiting excellent coat properties.
	Furthermore, it would have been obvious to include the glycerin of Imaizumi in to the barrier composition of Takada. The motivation for doing so would have been to improve the coating layer forming property or coating properties of the barrier layer.
	Further, it would have been obvious to replace the montmorillonite of Takada with the mica of Shimoguchi. The motivation for doing so would have been to optimize the barrier and physical properties of the barrier layer. The prior art references establishes montmorillonite and mica as functionally equivalent and readily replaceable plate-like inorganic additives for a barrier layer. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. See MPEP § 2111.03.
	Therefore, it would have been obvious to combine Imaizumi and Shimoguchi with Takada to obtain the invention as specified by the instant claims.

Regarding instant claims 12-13, Takada further discloses the adhesive layer <20> is configured by mixing plasticizer with a base material having an adhesive property (page 3, paragraph [0045]).

Regarding instant claim 14, Takada further discloses that a peel-off member <30> covers the adhesive layer (FIG. 1, page 2, paragraph [0031]), wherein said peel-off member is construed to be the same as the release member recited by the instant claim.

Regarding instant claim 15, Shimoguchi further discloses that the plate-like inorganic compound preferably has a high aspect ratio from the viewpoint of improving barrier performance due to a labyrinth effect of oxygen, wherein the aspect ratio is preferably 3 or more, with specific mention of a manufactured mica having an aspect ratio of about 1000 (paragraphs [0124; 0177]).

Regarding instant claim 16, Shimoguchi further discloses that the plate-like inorganic compound is organized in layers (paragraph [0118]). Further, it would be readily apparent to one of ordinary skill in the art that mica necessarily comprises a plurality of stacked flat structures.

Answers to Applicant’s Argument
In response to Applicant’s arguments regarding the prior art rejection of record, said arguments have been fully considered, but are unpersuasive.
Applicant broadly contends that adhesive tape material of the claims is patentable over the prior art, and provides the Declaration under 37 C.F.R. §1.132 of inventor Koji Sakairi (Declaration). Applicant contends that the presently claimed adhesive tape material includes a barrier layer configured to provide an adhesive tape material with superior elongation and water vapor properties due provided by the specific make up of the barrier layer comprising an amount of glycerin and an amount of synthetic mica. Applicant contends that the Declaration provides evidence of the unexpectedly superior properties exhibited by the claimed adhesive tape material attributed to the claimed barrier composition. Applicant specifically refers to the data shown in the Declaration, reproduced below:

    PNG
    media_image2.png
    415
    581
    media_image2.png
    Greyscale

	Applicant contends that the data shown in the Declaration indicate that those examples outside of the scope of the claims (i.e., having an amount of glycerin greater than 15%) exhibits higher than expected water vapor permeability. Additionally, Applicant points to TABLE 3 of the original disclosure, which shows that an addition of an amount of glycerin in the amount claimed results in an adhesive tape material having no wrinkles due to swelling. 
 	Applicant’s arguments are unpersuasive. First, the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). See MPEP 716.02(b)(I). In the instant case, Applicant’s allegations regarding the unexpected elongation and water vapor properties exhibited by the adhesive tape material are unpersuasive. First, Applicant establishes that in TABLE 3 that the addition of glycerin provides at least some relief to the formation of wrinkles due to swelling after elongation. Therefore, the prior art combination, which encourages the addition of any amount of glycerin, would necessarily encompass an embodiment that exhibits no wrinkling in the same way as the claimed adhesive tape structure.
	As to Applicant’s arguments regarding the upper limit of the added glycerin content, Applicant has not established that the level of water vapor permeability attributed to the claimed glycerin content is unexpected, and that those examples outside of the scope of the claims (i.e., those having a glycerin content of 20 wt%) are detrimental in the intended use of the adhesive tape material. Specifically, there is no indication that water vapor transmission rate attained by those adhesive tape materials having a glycerin content greater than that of the claims would necessarily render said adhesive tape material inoperable or insufficient for its intended use.
	Furthermore, Takada, in at least paragraph [0033], discloses that it is desirable for the adhesive tape material to have a water resistance property; therefore, there exists a motivation for one of ordinary skill in the art to reduce the water vapor transmission rate while also optimizing the effects attributed to the inclusion of the glycerin.
	Additionally, there exists doubt as to the criticality of Applicant’s claimed glycerin content range of 5 to 15 wt%. At page 7, lines 1-5 of the Specification, Applicant discloses that the amount of polyhydric alcohol is preferably within a range of equal to or more than 5 wt% and equal to or less than 30 wt%. There exists a suggestion that Applicant’s invention is not limited to those whose glycerin content is between 5 to 15 wt%, and that the exact glycerin content is critical; therefore, one of ordinary skill in the art, having the suggestion that the inclusion of glycerin provides certain benefits to the barrier layer of an adhesive tape material while also optimizing water resistance, could readily optimize said amount through routine experimentation and arrive at the claimed amount.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott R. Walshon/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        06/24/2022